DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5, 7-10, 13-15, 21, and 23) and the species of polymer (polyurethane) in the reply filed on 02 August 2021 is acknowledged.  The traversal is on the ground(s) that a full search of Group I (and its classification) would require a full search of Group II. Also, there would not be a serious search burden for the species, as prior art for the elected polyurethane would apply to a polymer.   This is not found persuasive because there is such a search burden, and for the reasons put forth in the restriction requirement. A full search of the classification asserted by the Applicant as being required (that which Group II is classified) is not required for a search of Group I. And the different species also require different searches. . The requirement is still deemed proper and is therefore made FINAL. Claims 16-18, 20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the pores are “suitable to provide capillary flow porosity and liquid extrusion porosity.” This limitation renders the claim indefinite, as the two types of porosity are not terms of the art. Further, the instant specification states that the cell structure is characterized with through pores that “can be evaluated by techniques such as capillary flow porometry and liquid extrusion porosimetry” (page 8, lines 5-7). Thus, it would appear that the terms, as being described in the specification, relate not to types of porosity but rather techniques in order to evaluate (i.e. tests to run) for characterizing pores.

Claims 7, 10, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite the phrase "e.g." and thus are rendered indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Drury (US Patent Application Publication 2014/0275864) in view of the ‘654 reference (US Patent Application Publication 2014/0018654) and as evidenced by Krueger et al. (US Patent Application Publication 2006/0030632).
Drury discloses wound dressings comprising a foam body made of a polyurethane material treated with a plurality of colored biocidal dyes with at least one of the dyes being gram positive and at least one of the dyes being gram negative to dye the body a distinct color, and further an outer film and cover is secured to the foam body (abstract). The polyurethane is obtained from Rynel and sold under the trade name 562-B foam, and the two dyes are methylene blue and crystal violet (paragraph [38]). This foam is open-celled and can wick fluids (paragraph [39]), absorbing the exudate liquid away from the wound and into the sponge (paragraph [32]).
While further specifications regarding the polyurethane are not stated by Drury, this polyurethane is open celled with interconnection between cells, as evidenced by Krueger et al. (paragraph [30] & figure 17). This evidentiary reference also demonstrates that the polyurethane used by Drury has an open cell content (i.e. porosity) of 92%, a density of 0.10 g/cm3 (table 2), and a capacity of fluids of 10 g/g (table 11).
The wound dressing is sterilized using gamma irradiation or electron beam radiation (paragraphs [17-18]). Independent instant claim 1 recites that the dressing is treated with gamma 
Drury does not disclose that the outer film and cover is a silicone, which is recited by independent instant claim 1. The ‘654 reference addresses this deficiency. Wound dressings are disclosed therein which have an outer adhesive section adhered to the absorbent dressing material (abstract). Such an adhesive section can be prepared from silicone (paragraph [32].) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the silicone taught by the ‘654 reference in the dressing taught by Drury. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Instant claims 2-4 further limit the ingredients present in the dressing, and the above cited and discussed ingredients read upon these limitations.
Instant claim 5 recites additional limitations to the sponge (the polyurethane foam of Drury). As stated above, the fluid capacity, density, and porosity of the polyurethane disclosed by Drury read upon the instantly recited ranges. And as for the pore diameter, the average is necessarily going to meet the instantly recited limitation, as the diameters appear to be such as size .

Claims 7-10, 13-15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Drury (US Patent Application Publication 2014/0275864), the ‘654 reference (US Patent Application Publication 2014/0018654), and as evidenced by Krueger et al. (US Patent Application Publication 2006/0030632) as applied to claim 1 above, and further in view of Sambasivam (US Patent Application Publication 2018/0338945).
Instant claims 7-10, 13-15, 21, and 23 further recite the inclusion of an enzyme such as amylase, a chelant such as EDTA, and/or non-ionic and ionic surfactants. While Drury suggests the inclusion of enzymes, surface active agents, as well as additional substances including antimicrobials (paragraph [40]), the specific agents instantly recited are not disclosed therein.
Sambasivam discusses antimicrobial compositions such as wound dressings (abstract). Included in such compositions are one or more surfactants, such as cationic and non-ionic surfactants, which facilitate the availability of antimicrobial agents at the wound surface (paragraph [38]). Also suggested are chelants such as EDTA (paragraph [101]) and amylase enzymes (paragraph [227]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the additional ingredients taught by Sambasivam in the dressing taught by Drury. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/            Primary Examiner, Art Unit 1612